Citation Nr: 0020657	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a increased evaluation for amputation of left 
great toe, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from January 1958 until 
January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998, from 
the Denver, Colorado, regional office (RO) of the Department 
of Veterans Affairs (VA) which continued the 10 percent 
disability evaluation for amputation of left great toe.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The amputation of the veteran's left great toe did not 
involve the metatarsal head.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected amputation of left great toe have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5171 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected residuals of 
amputated left great toe have worsened.  The United States 
Court of Appeals for Veterans Claims (formerly U.S. Court of 
Veterans Appeals) (hereinafter CAVC) has held a claim for an 
increased rating for a disability to be well grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  Accordingly, we find the claim for an increased 
rating of amputated left great toe to be well grounded.  
Furthermore, he has not indicated that any probative evidence 
not already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied.  
38 U.S.C.A. 5107(a) (West 1991).

Background

Service medical records show that in service in July 1958 the 
veteran's left great toe was amputated and in February 1959 a 
neuroma was excised.  The report of a VA medical examination 
in March 1960 indicates that the left great toe was amputated 
at the proximal phalanx.  There was a one inch surgical non-
adherent, slightly tender scar.  The veteran's gait was 
normal.  The X-ray findings revealed an absence of the distal 
phalanx and of the head of the proximal phalanx.  In a May 
1960 rating decision, the RO granted service connection for 
amputation of left great toe and assigned a 10 percent 
disability evaluation effective from January 1960.  

In June 1997, the veteran re-opened his claim.  The evidence 
of record shows that the veteran was in an automobile 
accident in March 1996 and had surgical repair of his left 
hip in April 1996.  Subsequently, the veteran developed 
osteomyelitis in the left hip area for which he was 
hospitalized on two occasions for treatment.   

Private medical records indicate that when the veteran was 
seen for follow-up in July 1996 it was noted that he was able 
to walk with his walker with all of his weight with no pain.  
There was a limp consistent with his contracture.  He had 
very limited motion of his hip.   In September 1996, he was 
walking on crutches and getting stronger.  

The veteran was afforded a VA Compensation and Pension (C&P) 
medical examination in August 1997.  The veteran's medical 
history included surgical repair of his left hip in April 
1996.  He was working as a petroleum engineer.  The veteran 
reported that after the amputation of his left great toe, he 
did not have problems except with fine balance and gait when 
walking on very narrow walkways or bridges.  The veteran 
denied having difficulties until after his left hip surgery.  
Due to residual hip problems including hip pain and 
stiffness, he was using a walker and claimed difficulty with 
his balance due to the lack of the first great toe on the 
left foot.  The examiner indicated that the veteran had 
difficulty walking without the walker and "falls over to the 
left side due to the inability to put pressure on the medial 
aspect of his foot, as there is no support there."  The X-
ray report indicated status post amputation segments distal 
phalanx first digit of the left foot.

The clinical findings noted that the veteran used a walker 
and was handicapped by his hip problem.  The examiner 
observed that the veteran had a significant antalgic gait.  
Without using the walker, the veteran was very unsteady on 
his feet and was unable to balance his weight on the medial 
aspect of his left foot.  There was an amputated left first 
big toe with callus formation but no significant bony or soft 
tissue abnormalities present.  The 2 x 1 cm scar was 
disfiguring, depressed, pink in color and nontender to touch.  
There were no other bony abnormalities.  The diagnosis was 
history of left foot injury, status post left first 
metatarsophalangeal (MTP) amputation with residual gait and 
balance difficulties.  

A letter dated in April 1998 from Jean-Pierre Tourotte, 
R.P.T., of the Physical Therapy Clinic summarized the 
surgical procedures for the veteran's left hip.  It was noted 
that the veteran had received physical therapy first at home 
and then in an outpatient facility.  He was walking with a 
regular cane and was still being treated once a week, with 
continuing improvement.  The veteran was able to place 48 
percent of his weight on his left lower extremity standing in 
static.  The treatment included strengthening exercises of 
both lower extremities, including knees flexion and 
extension, ankles dorso-plantar flexion, left foot eversion-
inversion against manual resistance, use of a knee table, 
isometric technic and a massage of the left ankle.  The 
veteran used a trampoline and walked on a treadmill for 
fifteen minutes.  He was primarily treated for the weakness 
of his lower extremity, lack of balance and gait.  

The veteran initially requested a Travel Board hearing but it 
was later clarified that he wanted a hearing before a hearing 
officer at the RO.  He was afforded such a hearing in June 
1999 as evidenced by a copy of the hearing transcript 
contained in the claims file.  The veteran testified as to 
symptoms and manifestations of his residuals of amputation of 
left great toe and the effect on his activities.  The veteran 
testified that he had briefly worked in construction before 
obtaining an engineering degree and was unable to walk on 
beams or narrow things because of difficulty with balancing.  
More recently, he was aware of a problem with balance 
beginning approximately five or six years ago.  He testified 
that the balancing difficulty is compounded by the lack of 
mobility in his hip due to the hip being frozen at an angle 
and the resulting shortness of his leg.  The veteran 
testified that when walking normally, he is unable to put his 
foot all the way down.  This requires him to step on his toes 
but it was difficult to balance as he lacked the left great 
toe.  

The veteran further testified that at home while shaving or 
washing dishes he used a block of wood approximately two 
inches thick upon which to rest his left foot to help with 
his balance and the leg length difference.  The veteran 
further testified that the problem is a lack of balance when 
walking and he is unable to walk on narrow things.  He was 
unable to place one foot directly ahead of the other, his 
feet always had to be apart.

Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded medical history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  

While evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
See VAOPGCPREC 36-97.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§  3.102, 4.3 (1999).

An amputation of a great toe without metatarsal involvement 
warrants a 10 percent disability rating.  A 30 percent 
evaluation requires the removal of the metatarsal head.  38 
C.F.R. § 4.71a, Diagnostic Code 5171 (1999).

Analysis  

The veteran's service connected amputation of left great toe 
has been rated at 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5171.  Assignment of a 30 percent evaluation 
under Diagnostic Code 5171 requires evidence that the 
amputation of the left great toe involved the removal of the 
metatarsal head.  Based upon a review of the record before 
us, the Board finds that the medical evidence does not 
indicate that the veteran's amputation of the left great toe 
involved removal of the metatarsal head.  The evidence shows 
that the amputation of the left great toe was of the distal 
phalanx and the head of the proximal phalanx without 
metatarsal involvement shown.  Other medical records do not 
show that the veteran's left metatarsal head was amputated.  
Therefore, an increase to the next higher rating of 30 
percent is not warranted under Diagnostic Code 5171. 

The veteran contends that his disability approximates 
amputation of the great toe with removal of metatarsal head.  
The evidence of record shows that after the amputation in 
1958 the veteran had no problems with gait or balance other 
than when walking on very narrow walkways.  Although the 
veteran testified in June 1999 that his problems with balance 
began several years prior to the hip fracture, the record 
shows that at the time of his C&P medical examination in 
August 1997 the veteran stated that he did not have balance 
problems until after his hip surgery.  

The medical evidence shows the veteran had problems walking 
and bearing weight on his left leg after the nonservice-
connected left hip fracture and its effects on the left leg.  
To the extent that the nonservice-connected hip disability 
may worsen or "aggravate" the service-connected toe 
disability, there are no provisions to pay compensation for 
that.  After treatment and physical therapy, improvement was 
shown and by April 1998 the veteran was walking with a 
regular cane.  His therapist also indicated that the veteran 
was still in treatment and improvement continued.  As part of 
his treatment, he was using a trampoline and walking on a 
treadmill.  The use of a block of wood to assist with balance 
when standing for long periods of time began after the hip 
fracture and is more to accommodate the uneven leg lengths 
than the loss of the left great toe. 

As noted above, the higher of two ratings is to be assigned 
only where the overall disability picture more nearly 
approximates the criteria for such a rating.  In view of the 
evidentiary record before us, it is the Board's judgment that 
the 10 percent rating currently assigned best reflects the 
veteran's service-connected amputation of the left great toe.

An evaluation in excess of 10 percent is not warranted, as 
the evidence has not shown that the appellant's service-
connected amputation of the left great toe involved removal 
of the metatarsal head and does not approximate amputation of 
the great toe with removal of metatarsal head to warrant a 30 
percent evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
5171 (1999). 

In making the determination that the appellant's amputation 
of left great toe is no more than 10 percent disabling, the 
Board has specifically considered the guidance of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, Diagnostic Codes 
5171 is not predicated on loss of range of motion, and thus 
DeLuca does not apply to the appellant's claim for an 
increased evaluation for fracture, left great toe.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Regarding the veteran's post-surgical scar, it would have to 
be both tender and painful, result in some functional 
impairment, or otherwise meet the relevant rating criteria 
for a separate rating.   In this case the scar has been noted 
to be asymptomatic, superficial, well-healed and non-tender.  
As such, a separate rating for the scar is not warranted.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (1999).


ORDER

An increased evaluation for amputation of left great toe is 
denied.  




		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

